Citation Nr: 1738696	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  16-31 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an effective date prior to December 17, 2012, for the grant of service connection for a traumatic brain injury (TBI), for accrued benefits purposes.

2.  Entitlement to special monthly compensation (SMC) based upon the need for aid and attendance of another person or housebound status, for accrued benefits purposes. 

3.  Entitlement to a total disability based on individual unemployability (TDIU) prior to December 17, 2012.

4.  Entitlement to increased ratings for left hand disability, prior to December 17, 2012.



REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, Veteran's son, Veteran's daughter


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Army from December 1943 to March 1946.  The Veteran earned a Purple Heart during his service during Wold War II.  He died in February 2014.  The appellant is the Veteran's surviving spouse, who is substituted as the appellant for purposes of adjudicating the claim.  See 38 U.S.C.A. § 5121A (West 2014) (allowing for substitution in case of death of a claimant who dies on or after October 10, 2008).

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which, in pertinent part, denied entitlement to SMC for aid and attendance/housebound and entitlement to an earlier effective date for service connection for TBI.

The issues of entitlement to TDIU and increased ratings for a left hand disability were claimed in July 2003, along with claims for service connection for tinnitus and a stress disorder.  In February 2004, the Veteran withdrew his claims for tinnitus and a stress condition.  The Board could not find evidence that the Veteran withdrew his July 2003 claims for TDIU and an increased rating for his left hand.  A May 2013 rating decision granted TDIU and granted several ratings related to the Veteran's left hand, effective December 17, 2012.  The December 17, 2012 effective dates were provided based upon the date of a subsequent claim.  As such, the claims for TDIU and increased ratings for left hand disabilities prior to December 17, 2012 have yet to be addressed by the RO.  Although frequently these claims would be referred, the Board is remanding them due to the age of the appellant and the accrued benefits status of the issues. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of entitlement to TDIU and entitlement to increased left hand ratings prior to December 17, 2012 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In March 1946, the Veteran filed a claim for service connection for a "blow on the head."

2.  An April 1946 rating decision provided a noncompensable rating for scars of the left hand and right thumb.  A rating for "head injury" was deferred for receipt of hospital records.  The Veteran was sent a notice letter dated April 30, 1946 that his "head injury deferred for receipt of records."

3.  An August 1946 rating decision noted that the Veteran's scars of the hand and scalp warranted a noncompensable rating.  The Veteran was sent a notice letter dated September 9, 1946 which noted that service connection was shown for scars of the left hand and scalp, but the requirements for the minimum 10 percent rating were not met.

4.  A January 1949 rating decision, and notice to the Veteran, indicated that there was no change found regarding his "claim" (no elaboration).

5.  A November 1960 rating decision noted that following a November 1960 VA examination there was no change in his service-connected status or evaluations.

6.  On October 31, 2012, the RO received a statement written by the Veteran's daughter which included a claim for service connection for a head injury.  The statement was signed by the Veteran's daughter and noted to be on his behalf.  The Veteran's daughter was not the Veteran's fiduciary at the time. 

7.  On December 17, 2012, the Veteran filed a claim for service connection for a TBI.  This claim included a copy of his daughter's October 31, 2012 statement.  Resolving reasonable doubt in the appellant's favor, the October 31, 2012 statement was an informal claim for benefits.

8.  The evidence is in equipoise as to whether the Veteran's service-connected hand and spine disabilities resulted in his needing the aid and attendance of another to keep himself ordinarily clean and presentable, dress or undress himself, and attend to the wants of nature.



CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of October 31, 2012, but no earlier, for a grant of service connection for TBI have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400 (2016).

2.  Resolving reasonable doubt in the appellant's favor, the criteria for special monthly compensation on the need for regular aid and attendance of another person are met.  38 U.S.C.A. §  1114; 38 C.F.R. §§ 3.351, 3.352.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008), created a new Section 5121A under Chapter 38 of the United States Code relating to substitution in case of death of a claimant who dies on or after October 10, 2008.  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title...."  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant may file a request for substitution with the VA regional office (RO) from which the claim originated. 

In this case, the Veteran died in February 2014.  The RO found that the appellant is the surviving spouse of the Veteran, and thus she is a dependent eligible to seek substitution regarding his pending claim.  The Board concurs that the appellant has met the requirements for substitution in the case of death under 38 U.S.C.A. § 5121A.
A January 2013 letter provided notice of the evidence required to substantiate the claim, and notified the Veteran of what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The letter included provisions for disability ratings and effective dates.  Because this is a case in which the appellant substituted for the Veteran, the valid notice was only required to be provided to the Veteran for the issue that is on appeal.  

VA has also fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159.  The record contains the Veteran's service records, VA treatment records, private treatment records, and statements.  The Board is not remanding for a medical opinion related to the appellant's SMC claim as the claim is being granted. 

Accordingly, the Board finds that VA's duty to assist with respect to the issue decided herein has been met.  38 C.F.R. § 3.159 (c)(4).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist.

Effective Date

The Veteran, prior to his death, and now the appellant, argue that he has had a claim for service connection for a head injury pending since 1946.  The Veteran submitted a copy of an April 30, 1946 letter he received that noted a decision on his claim for service connection for a head injury was being deferred until hospital records could be received.  The Veteran argued that there was never a resolution to this claim, and, essentially, that the RO had deferred it and then failed ever address the claim until it was granted in a May 2013 rating decision.

The effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date for the grant of service connection for disability compensation is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  38 C.F.R. § 3.400 (b) (2) (i).

The effective date of an award of service connection is based upon a variety of factors, including date of claim, date entitlement is shown, and finality of prior decisions.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1 (r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

A claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Moreover, the Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the Veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee v. Nicholson, 459 F.3d 132 (Fed. Cir. 2006) (VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F.R. § 3.155.  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim.  Id; Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd Ellington v. Peake, 541 F.3d 1364 (Fed. Cir. 2008).

The Veteran's March 1946 claim application noted that he suffered a blow on the head with a concussion caused by falling debris from a shell explosion of a building in November 1944.  

An April 1946 rating decision provided a noncompensable rating for scars of the left hand and right thumb.  A rating for "head injury" was deferred for receipt of hospital records.  The Veteran was sent a notice letter dated April 30, 1946 that his "head injury deferred for receipt of records."

An August 1946 rating decision noted that the Veteran's scars of the hand and scalp warranted a noncompensable rating.  The Veteran was sent a notice letter dated September 9, 1946 which noted that service connection was shown for scars of the left hand and scalp, but the requirements for the minimum 10 percent rating were not met.  The September 1946 notice was sent to the same address as the April 1946 notice.

A January 1949 rating decision, and notice to the Veteran, indicated that there was no change found regarding his "claim."  The rating decision included the same 10 percent rating for his hand and noncompensable rating for scars, which included a scalp scar.  The notice only referred to the Veteran's "claim" and did not elaborate. 

A November 1960 rating decision noted that following a November 1960 VA examination there was no change in his service-connected status or evaluations.  

On October 31, 2012, the RO received a statement written by the Veteran's daughter which included a claim for service connection for a head injury.  The statement was signed by the Veteran's daughter and noted to be on his behalf.  The Veteran's daughter was not the Veteran's fiduciary at the time.

On December 17, 2012, the Veteran filed a claim for service connection for a TBI.  Part of the evidence he mailed to VA in December 17, 2012 was a copy of his daughter's October 31, 2012 statement.

Turning to the Veteran's contention that his initial March 1946 claim for a head injury was left "open" and unresolved, the Board finds that the claim was determined in the August 1946 rating decision.  Rating decisions from several decades ago provided limited information to Veteran regarding the details behind the decisions.  The Veteran had a VA examination in July 1946.  The Veteran reported a "funny feeling" over the scar on his scalp when he combed his hair.  He did not report other symptoms.  He was assessed with symptomatic scar of the scalp.  Given this VA examination, the RO granted service connection for a scalp scar.  This grant of service connection was the extent of the RO addressing the Veteran's "head injury" claim because it addressed the current symptom at the time of the July 1946 examination.  The Veteran's March 1946 claim for a head injury was addressed by the grant of service connection for a scalp scar.  If the Veteran had additional symptoms associated with his head injury at the time, then he did not contact VA with claims for these additional symptoms.  Although a claim for "head injury" or TBI today would require a more lengthy response from VA, the August 1946 rating decision did address the Veteran's head injury claim by service-connecting his residual scalp scar.

Beyond March 1946, the next time the Veteran's filed a claim related to his in-service head injury was in December 17, 2012.  This is when the Veteran, and his representation (at that time Military Order of the Purple Heart) filed a claim for service connection for TBI.  The Board has considered the claim filed by the Veteran's daughter "on [his] behalf" from October 31, 2012.  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  So the Board must determine if the Veteran's daughter's statement can count as an informal claim provided by the Veteran.  Given that the December 17, 2012 claim included the statement provided by his daughter in October 31, 2012, and the Veteran had bilateral hand disabilities, the Board is inclined to find the daughter's statement an "action" by the Veteran indicating his intent to file a claim for service connection.  The "action" being asking his daughter to write to VA for him to claim benefits.  Therefore, providing the appellant the benefit of the doubt, the Veteran filed an informal claim for service connection for TBI on October 31, 2012, and that is the appropriate effective date for the grant of service connection.  

SMC

The criteria for determining whether special monthly compensation is payable by reason of need of aid and attendance is set forth in 38 C.F.R. § 3.351, which in pertinent part provides:

(b) Aid and attendance; need.  Need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  The criteria set forth in paragraph (c) of this section will be applied in determining whether such need exists.
(c) Aid and attendance; criteria.  The veteran, spouse, surviving spouse or parent will be considered in need of regular aid and attendance if he or she:

(1) Is blind or nearly so blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or

(2) Is a patient in a nursing home because of mental or physical incapacity; or

(3) Establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352 (a).

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352 (a).

"Bedridden" will be a proper basis for the aid and attendance determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id. 

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352 (c).

Although a veteran need not show all of the disabling conditions identified in 38 C.F.R. § 3.352 (a) to establish entitlement to aid and attendance, the Court has held that it is logical to infer there is a threshold requirement that "at least one of the enumerated factors be present."  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

In June 2017, the appellant, her daughter, and her son testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  The appellant's/Veteran's daughter provided much of the testimony.  She noted that in the last year of his life there was not much "quality of life."  He complained of difficulty walking and he ended up in Rhode Island Hospital with a diagnosis of spinal stenosis.  She noted that his "hands were becoming clawed," but he was a high risk for surgery.  He was put in a nursing home to get some physical therapy in case he could improve enough for surgery.  "And, from there on he just kept getting worse and his hands became more clawed, he couldn't even eat, [the family had] to feed him."  She noted that the Veteran's son was his predominant caregiver in the nursing home and that the Veteran could not dress or feed himself.  She noted that he rarely left the nursing home for the year that he was there, unless he had to go to a doctor's appointment.  When he was in the house he was in a wheelchair.  He was in a wheelchair before his spinal surgery, so approximately two years.  He could not use the restroom on his own and had skilled help except for six hours per day, and during several of those hours his son would care for him.  The family paid out of pocket for his nursing home care.  His daughter noted that she received aid where she could, and then reopened his case "to bring him home...he could not walk.  He was in the fetal position most of the time."  She noted she was not sure of the exact diagnosis, but he eventually had minimally invasive spinal surgery on his neck to which did provide some help with his hand issues.  However, he still could not sign his name. 

The appellant testified that even when the Veteran was younger the wound on his hand was such that he could not wear a wedding band due to pain.  She noted that after this incident in the foxhole "both hands were totally fractured and painful, and then calcifications set in."  She noted that some of the reason he could not eat or dress himself was his hand injures, and some of the reason was his cervical stenosis.  The appellant noted the Veteran had life-long problems with his hands and that she had to mow the lawn because it was too heavy for him to use a push mower.  In his older years "he couldn't do anything."  His daughter testified that he always had hand pain but that the clawing began later in life, and it was somewhat improved after his cervical surgery.  

The VLJ asked if their contention was that the Veteran was housebound, and that even though he was in a nursing home, he physically could not move around out of his wheelchair.  The Veteran's son noted that he would pick the Veteran up and put him in his wheelchair every time he had to be changed and he would physically put him in bed to change him and then lift him back into his wheelchair.  The Veteran's son would feed him as well.  After surgery, the Veteran was able to grasp a fork with a special foam handle, but he still could not cut up food.  He was not able to bathe himself and he was washed in bed by caregivers.  

A July 2012 Rhode Island Hospital record noted the Veteran had worsening difficulty using his hands, ambulating, and was falling frequently.  He had progressed to the point where he was "essentially bedridden.  He had a limited ability to care for himself."  An MRI showed worsening cervical stenosis and the family agreed to surgery.  Following surgery, the Veteran was discharged to a rehabilitation facility.

A November 2012 University Orthopedic cited the Veteran's severe spondylotic myelopathy, cervical spinal stenosis, and a cervical decompression done in July 2012.  He reported function in his upper extremities had improved significantly.  His muscle strength and sensory improved compared to presurgical condition.  Veteran was in a wheelchair, and he was able to use and manipulate the wheelchair without difficulties.  He did not have the ability to ambulate.  He had contractures of the hips and knees.  His muscle strength was around 4/5 to 5/5 for all muscle groups and his sensory evaluation was normal.  

A January 2013 spine examination report included that the Veteran was in a wheelchair.  He was nonambulatory and was not able to even stand and pivot.  He stated his pain was at a 7 out of 10, and again was noted to be "not ambulatory at all at this point."  He had localized tenderness to the lumbar region.  Muscle testing of the lower extremities showed palpable or visible muscle contraction, but no joint movement.  An x-ray taken in conjunction with the examination showed scoliosis, disc space narrowing and considerable degenerative change.  His lumbar spine condition was noted to impact his ability to work, as he was not able to bear any weight due to his severe weakness.  

A January 2013 neck examination report included the Veteran's complain to daily constant flare-ups of pain that impacted his function, "without relief."  A January 2013 hand examination included his report of daily flare-ups of hand symptoms which impacted functionality.  He had limitation of motion and painful motion for all fingers of both hands.  There was a gap between his thumb and fingers of one to two inches on both hands.  He also had a gap between his fingertips (all) and the proximal transverse crease of the palm of both hands of one inch.  He had weakened movement, excess fatigability, incoordination and pain on movement of all fingers.  His hand grip strength was limited to active movement with gravity eliminated (2/5).

The Veteran provided an Aid and Attendance/Housebound examination in June 2013, completed by a treating physician.  The physician noted the Veteran had diagnoses of renal failure, hypertension, atrial fibrillation, congestive heart failure, diabetes mellitus, high cholesterol, anemia, and gout.  Notably, the list of disabilities does not include the Veteran's hand arthritis or his cervical or lumbar spine disabilities.  The Board, therefore, considers the list to be incomplete regarding his claim for aid and attendance.  The physician noted the Veteran was in a wheelchair.  He was able to feed himself, but could not prepare meals.  He needed assistance bathing and tending to hygiene needs.  He required nursing home care and medication management.  He did not have the ability to manage his own financial affairs.  The physician wrote that the Veteran "shakes" and was unable to shower.  Some of the symptoms that affected his ability to perform self-care included dizziness, congestive heart failure, pedal edema, renal failure, and atrial fibrillation. 

VA treatment records included an October 2013 Occupational Therapy note where the Veteran was seeking a "power mobility" (motorized wheelchair).  He was noted to have spinal stenosis with decreased safe ambulation and decreased independence.  The Veteran's house was currently configured such that he cannot get through many of the doorways, including the bathroom.  After undergoing surgery for spinal stenosis, the Veteran went to rehabilitation for strengthening.  He fell and then had a fear of falling.  "States that he was in a ball and contracted due to the pain.  Had spinal surgery and has improved, but is still unable to walk and is confined to the wheelchair."  He was seeking power mobility to access the home, outside of the home and be more independent when shopping or going to medical appointments.  The Veteran's son demonstrated "independence with Reliant 450 lift to get patient in and out of power wheelchair."  The Veteran was noted to be dependent on family for toileting, cleaning, cooking, driving, and medications.  He was noted to have home health assistance for dressing.  His bathing was seated.

At the time of his death, the Veteran was service connected for: degenerative joint disease (DJD) lumbar spine (40 percent), bilateral hearing loss (40 percent), DJD cervical spine (20 percent), DJD right hand-thumb (10 percent), DJD left hand-thumb (10 percent), DJD left hand-index (10 percent), DJD left hand-long finger (10 percent), DJD right hand-long finger (10 percent), DJD right hand-index (10 percent), tinnitus (10 percent), painful hand scars (10 percent), scalp and neck scars (0 percent), linear scars left hand and right thumb (0 percent), DJD right hand-little fingers (0 percent), DJD left hand-little finger (0 percent), DJD right hand-ring finger (0 percent), DJD left hand-ring finger (0 percent), and TBI (0 percent).  He had a combined rating of 90 percent from December 17, 2012.  He had entitlement to TDIU, effective December 17, 2012.  

Although the Veteran's June 2013 examination indicated that his limitations were due to diagnosed disabilities other than those for which he is service-connected, the medical evidence and testimony of record show that his lumbar spine, cervical spine, and hand disabilities resulted in his need for aid and attendance.  In light of the above, the evidence is in equipoise as to whether service-connected disabilities resulted in the Veteran's need for the aid and attendance of another to keep himself ordinarily clean and presentable, dress or undress himself, and attend to the wants of nature.  Accordingly, special monthly compensation on account of the need for aid and attendance of another person is in order.

Additional SMC considerations

The different types of SMC available are commonly referred to by their alphabetic designations, such as SMC (k), SMC (l), etc., which correspond to the paragraphs of 38 U.S.C.A. § 1114 which provides the statutory authority for SMC.  These same paragraphs are codified in VA regulation predominantly at 38 C.F.R. § 3.350 (a) - (i).  In the above decision, the Board has found that the Veteran was/the appellant is entitled to compensation based on Aid and Attendance (SMC (l)).  Although the Veteran/appellant sought SMC for Aid and Attendance, all veterans are presumed to be seeking the maximum benefit possible, AB v. Brown, 6 Vet. App. 35, 38 (1993), and as SMC entitlements are both factually and legally complex, the Board does not expect the Veteran to specify the exact nature and bounds of the benefit sought.

SMC at the (l) rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b).  As of this decision, the appellant SMC (l) rate (for required aid and attendance).  

SMC at the "m" rate is warranted if the veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of both hands, or of both legs at a level, or with complications, preventing natural knee action with prosthesis in place, or of one arm and one leg at levels, or with complications, preventing natural elbow and knee action with prosthesis in place, or has suffered blindness in both eyes having only light perception, or has suffered blindness in both eyes, rendering such Veteran so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114 (m); 38 C.F.R. § 3.350 (c).  In determining whether there is natural elbow or knee action with prosthesis in place, consideration will be based on whether use of the proper prosthetic appliance requires natural use of the joint, or whether necessary motion is otherwise controlled, so that the muscles affecting joint motion, if not already atrophied, will become so.  If there is no movement in the joint, as in ankylosis or complete paralysis, use of prosthesis is not to be expected and the determination will be as though tere were one in place.  See 38 C.F.R. § 3.350 (c)(2).  SMC at the "n" rate addresses the loss of use or anatomical loss of both arms or both legs, blindness in both eyes, or loss of use of one arm and one leg.  SMC (n) notes that amputation is a prerequisite except for loss of use of both arms and blindness.  The Board notes that the Veteran had limited hand motion which influenced the grant of SMC (l); however, the Board does not find that it equated to loss of use of both hands.  The January 2013 VA examination included range of motion testing for his hands, which were limited, but some motion was still apparent.  The January 2013 spine examination included that the Veteran was able to use his wheelchair.  The November 2012 private treatment record notes that his hands had significantly improved after surgery, and were no longer clawing according to his daughter's testimony.  The June 2013 Aid and Attendance examination showed that he could still feed himself.  His family has testified that he was able to feed himself due to a special utensil.   As such, the Board does not find that this increased SMC level is warranted.  

Paralysis of both lower extremities together with the loss of anal and bladder sphincter control will entitle a veteran to the "o" rate of SMC, through the combination of loss of use of both legs and helplessness.  The requirement of loss of anal and bladder sphincter control is met even though incontinence has been overcome under a strict regimen of rehabilitation of bowel and bladder training and other auxiliary measures.  38 C.F.R. § 3.350 (e)(2).  Although the record does indicate that the Veteran had muscle contraction of his legs during the January 2013 VA spine examination, the Veteran did not have neurologic abnormalities of findings related to his spine such as bowel or bladder problems. 

SMC (p) may be awarded - among other reasons - for the presence of additional disabilities, not involved in other SMC determinations, which are rated as 50 percent or 100 percent disabling.  Such an award creates "entitlement to the next higher intermediate rate or if already entitled to an intermediate rate to the next higher statutory rate under 38 U.S.C. 1114."  38 C.F.R. § 3.350 (f)(3).  Put another way, SMC (p) affords "a half-step" or "full step" increase in the level of compensation.  The disability or disabilities independently ratable at 50 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under38 U.S.C.A. 1114 (l) through (n).  Here, the Veteran does not have an additional disability rated 50 to 100 percent.  The Veteran's SMC (l) is based upon his spine disabilities and hand disabilities.  His remaining service connected disabilities were hearing loss (40%), tinnitus (10%), scars (0%), and TBI (0%).  The Veteran's grant of TDIU was based upon the total impact of his service-connected disabilities.

SMC at the housebound "s" rate is also payable if the veteran has a single service-connected disability rated as 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i).  Here, the Veteran did not have a single service-connected disability rated as 100 percent.

As such, the Board does not find that a higher level of SMC is warranted.


ORDER

Entitlement to an earlier effective date of October 31, 2012 for the grant of service connection for TBI is granted, subject to the law and regulations governing the payment of monetary benefits.

Special monthly compensation on account of the need for aid and attendance of another person is granted, subject to the law and regulations governing the payment of monetary benefits.





REMAND

As noted in the introduction, in July 2003 the Veteran filed claims for service connection for tinnitus and a stress disorder, as well as claims for an increased rating for his left hand and entitlement to TDIU.

In February 2004, the Veteran withdrew his claims for service connection for tinnitus and a stress disorder.

The RO did not issue a rating decision addressing the remaining issues of entitlement to TDIU and an increased rating for his left hand.

The Veteran again filed claims for TDIU and an increased rating for his left hand disability in December 2012.  These claims were granted in a May 2013 rating decision, with effective dates of December 17, 2012.  Given that the initial claims were not addressed, the issues of entitlement to TDIU prior to December 17, 2012, and entitlement to an increased rating for a left hand disability prior to December 17, 2012, are still on appeal.  On remand, these issues should be addressed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a rating decision which addresses the claims of entitlement to an increased left hand disability rating prior to December 17, 2012, and entitlement to a TDIU prior to December 17, 2012.  See July 2003 claim. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


